Title: To John Adams from William Carmichael, 26 April 1780
From: Carmichael, William
To: Adams, John


     
      Sir
      
       Madrid, ca. 26 April 1780
      
     
     I did myself the honor of writing to you last Post in answer to yours of the 8th of April, at that time I had suspicions that a Sir John Dalrymple who has now been here near three weeks, was imployed by G. Britain to sound the Disposition of this Court and in the mean time to work under Ground for the interests of his own Country. I have been hitherto able to trace most of his motions, which are somewhat suspicious. He came hither from Lisbon under pretence or really on account of his Ladys bad State of health: He had a Passport from the Ministry here for that purpose as I have been informed from those who are personally imployed about him. He hath visited several of the Principal Grandees and all those who were most connected with Ld. Grantham. He hath been at Aranjuez, where the Royal family is at present, hath seen the French Embassador and as I have been told will soon set out for France. This last circumstance occasions me to give you the present Trouble. Altho I ought to have no other apprehension of his residence here or at Paris at this Crisis unless it be the singularity of the Circumstance, for I know he had at one time the Confidence of his King and at least that of part of the Administration. I have never heard that he hath done any thing to forfeit it. If he is imployed in the way I suspect He may be induced to pay you a visit if he passes thro Paris, which altho it may be unnecessary, induces me to put you on your Guard. I shall endeavor to inform you punctually of his rout and shall be always happy on every occasion of testifying to you and Mr. Dana how much I am Your humble Sert.
     
      Wm. Carmichael
     
    